Exhibit 10.57
Form of RSU Grant Agreement – Board Members – Incoming Grant


DEXCOM, INC.
2015 EQUITY INCENTIVE PLAN
NOTICE OF RESTRICTED STOCK UNIT AWARD
GRANT NUMBER:         
Unless otherwise defined herein, the terms defined in the DexCom, Inc. (the
“Company”) 2015 Equity Incentive Plan (the “Plan”) shall have the same meanings
in this Notice of Restricted Stock Unit Award (the “Notice”).
Name:        
Address:        
You (“Participant”) have been granted an award of Restricted Stock Units
(“RSUs”) under the Plan subject to the terms and conditions of the Plan, this
Notice and the attached Award Agreement (Restricted Stock Units) (hereinafter
“RSU Agreement”).
Number of RSUs:                        
Date of Grant:                        
Vesting Commencement Date:                        
Expiration Date:
The date on which settlement of all RSUs granted hereunder occurs, with earlier
expiration upon the Termination Date

Vesting Schedule:
Subject to the limitations set forth in this Notice, the Plan and the RSU
Agreement, the RSUs will vest in accordance with the following schedule: in
three annual installments (i.e., 33.3% of the RSUs subject to this Notice will
vest upon the first anniversary of the Date of Grant; 33.3% of the RSUs subject
to this Notice will vest upon the second anniversary of the Date of Grant; and
33.3% of the RSUs subject to this Notice will vest upon the third anniversary of
the Date of Grant)

Corporate Transaction:
If a Corporate Transaction occurs then the vesting and (if applicable)
exercisability of the RSUs shall be accelerated in full and any reacquisition or
repurchase rights held by the Company with respect to the shares of Common Stock
subject to such acceleration shall lapse in full, as appropriate.

“Corporate Transaction” means the occurrence of any of the following events: (i)
any “person” (as such term is used in Sections 13(d) and 14(d) of the Exchange
Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of the Exchange
Act), directly or indirectly, of securities of the Company representing more
than fifty percent (50%) of the total voting power represented by the Company’s
then-outstanding voting securities; provided, however, that for purposes of this
subclause (i) the acquisition of additional securities by any one Person who is
considered to own more than fifty percent (50%) of the total voting power of the
securities of the Company will not be considered a Corporate Transaction; (ii)
the consummation of the sale, transfer or disposition by the Company of all or
substantially all of the Company’s assets; (iii) the consummation of a merger or
consolidation of the Company with





--------------------------------------------------------------------------------

Exhibit 10.57
Form of RSU Grant Agreement – Board Members – Incoming Grant


any other corporation, other than a merger or consolidation which would result
in the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) more than fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity or its parent outstanding immediately after
such merger or consolidation; (iv) any other transaction which qualifies as a
“corporate transaction” under Section 424(a) of the Code wherein the
stockholders of the Company give up all of their equity interest in the Company
(except for the acquisition, sale or transfer of all or substantially all of the
outstanding shares of the Company) or (v) a change in the effective control of
the Company that occurs on the date that a majority of members of the Board is
replaced during any twelve (12) month period by members of the Board whose
appointment or election is not endorsed by a majority of the members of the
Board prior to the date of the appointment or election. For purpose of this
subclause (v), if any Person is considered to be in effective control of the
Company, the acquisition of additional control of the Company by the same Person
will not be considered a Corporate Transaction. For purposes of this definition,
Persons will be considered to be acting as a group if they are owners of a
corporation that enters into a merger, consolidation, purchase or acquisition of
stock, or similar business transaction with the Company. Notwithstanding the
foregoing, to the extent that any amount constituting deferred compensation (as
defined in Section 409A of the Code) would become payable under this Plan by
reason of a Corporate Transaction, such amount shall become payable only if the
event constituting a Corporate Transaction would also qualify as a change in
ownership or effective control of the Company or a change in the ownership of a
substantial portion of the assets of the Company, each as defined within the
meaning of Code Section 409A, as it has been and may be amended from time to
time, and any proposed or final Treasury Regulations and IRS guidance that has
been promulgated or may be promulgated thereunder from time to time.
Notwithstanding the foregoing, a Corporate Transaction shall not be deemed to
result from any transaction precipitated by the Company’s insolvency,
appointment of a conservator, or determination by a regulatory agency that the
Company is insolvent, nor from any transaction the sole purpose of which is to
change the state of the Company’s incorporation or to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.







--------------------------------------------------------------------------------

Exhibit 10.57
Form of RSU Grant Agreement – Board Members – Incoming Grant


You understand that your relationship or service with the Company is for an
unspecified duration, and that nothing in this Notice, the RSU Agreement or the
Plan changes the at-will nature of that relationship. You acknowledge that the
vesting of the RSUs pursuant to this Notice is earned only by continuing service
as an Employee, Director or Consultant of the Company. You also understand that
this Notice is subject to the terms and conditions of both the RSU Agreement and
the Plan, both of which are incorporated herein by reference. Participant has
read both the RSU Agreement and the Plan.
PARTICIPANT
 
DEXCOM, INC.
 
 
 
 
 
 
 
 
 
 
 
 
 
Signature:
_______________________________
 
By:
_______________________________
 
 
 
 
 
 
 
Print Name:
_______________________________
 
Its:
_______________________________
 










--------------------------------------------------------------------------------






DEXCOM, INC.
AWARD AGREEMENT (RESTRICTED STOCK UNITS) TO THE
2015


Unless otherwise defined herein, the terms defined in the DexCom, Inc. (the
“Company”) 2015 Equity Incentive Plan (the “Plan”) shall have the same defined
meanings in this Award Agreement (Restricted Stock Units) (the “Agreement”).
You have been granted Restricted Stock Units (“RSUs”) subject to the terms,
restrictions and conditions of the Plan, the Notice of Restricted Stock Unit
Award (the “Notice”) and this Agreement.
1.Settlement. Settlement of RSUs shall be made within the earlier of (i) 90 days
following the applicable date of vesting under the vesting schedule or (ii)
March 15 of the year following the year of vesting as set forth in the Notice.
Settlement of RSUs shall be in Shares.
2.    Withholding and Net Issuance of the Shares. When, under applicable tax
laws, Participant incurs tax liability in connection with the vesting or
settlement of any RSUs or issuance of Shares in connection therewith that is
subject to tax withholding by the Company, the Company may, at the Compensation
Committee’s election, satisfy the minimum tax withholding obligation on behalf
of the Participant by either (a) withholding from the Shares to be issued, the
number of Shares having a fair market value (determined on the date that the
amount of tax to be withheld is determined) equal to the amount required to be
withheld for income and employment taxes, or (b) arranging to have sold on
Participant’s behalf through such means as the Company may determine in its sole
discretion (whether through a broker or otherwise) a sufficient number of Shares
that is equal to the amount required to be withheld. The Company shall arrange
to sell or withhold a whole number of shares to satisfy the minimum tax
withholding obligation, and to the extent that any tax obligation balance
remains, such amount shall be withheld from your following payroll cycle, if
applicable.
3.    No Stockholder Rights. Unless and until such time as Shares are issued in
settlement of vested RSUs, Participant shall have no ownership of the Shares
allocated to the RSUs and shall have no right to dividends or to vote such
Shares.
4.    Dividend Equivalents. Dividends, if any (whether in cash or Shares), shall
not be credited to Participant.
5.    No Transfer. The RSUs and any interest therein shall not be sold,
assigned, transferred, pledged, hypothecated, or otherwise disposed of.
6.    Termination. If Participant’s service Terminates for any reason, all
unvested RSUs shall be forfeited to the Company forthwith, and all rights of
Participant to such RSUs shall immediately terminate. In case of any dispute as
to whether Termination has occurred, the Committee shall have sole discretion to
determine whether such Termination has occurred and the effective date of such
Termination.
7.    U.S. Tax Consequences. Participant acknowledges that there will be tax
consequences upon settlement of the RSUs or disposition of the Shares, if any,
received in connection therewith, and Participant should consult a tax adviser
regarding Participant’s tax obligations prior to such settlement or disposition.
Upon vesting of the RSU, Participant will include in income the fair market
value of the Shares subject to the RSU. The included amount will be treated as
ordinary income by Participant and will be subject to withholding by the Company
when required by applicable law. Upon disposition of the Shares, any subsequent
increase or decrease in value will be treated as short-term or long-term capital
gain or loss, depending on whether the Shares are held for more than one year
from the date of settlement. Further, an RSU may be considered a deferral of
compensation that may be subject to Section 409A of the Code. Section 409A of
the Code imposes special rules to the timing of making and





--------------------------------------------------------------------------------





effecting certain amendments of this RSU with respect to distribution of any
deferred compensation. You should consult your personal tax advisor for more
information on the actual and potential tax consequences of this RSU.
8.    Acknowledgement. The Company and Participant agree that the RSUs are
granted under and governed by the Notice, this Agreement and the provisions of
the Plan. Participant: (i) acknowledges receipt of a copy of the Plan and the
Plan prospectus, (ii) represents that Participant has carefully read and is
familiar with their provisions, and (iii) hereby accepts the RSUs subject to all
of the terms and conditions set forth herein and those set forth in the Plan and
the Notice.
9.    Entire Agreement; Enforcement of Rights. This Agreement, the Plan and the
Notice constitute the entire agreement and understanding of the parties relating
to the subject matter herein and supersede all prior discussions between them.
Any prior agreements, commitments or negotiations concerning the purchase of the
Shares hereunder are superseded. No modification of or amendment to this
Agreement, nor any waiver of any rights under this Agreement, shall be effective
unless in writing and signed by the parties to this Agreement. The failure by
either party to enforce any rights under this Agreement shall not be construed
as a waiver of any rights of such party.
10.    Compliance with Laws and Regulations. The issuance of Shares will be
subject to and conditioned upon compliance by the Company and Participant with
all applicable state and federal laws and regulations and with all applicable
requirements of any stock exchange or automated quotation system on which the
Company’s Common Stock may be listed or quoted at the time of such issuance or
transfer.
11.    Governing Law; Severability. If one or more provisions of this Agreement
are held to be unenforceable under applicable law, the parties agree to
renegotiate such provision in good faith. In the event that the parties cannot
reach a mutually agreeable and enforceable replacement for such provision, then
(i) such provision shall be excluded from this Agreement, (ii) the balance of
this Agreement shall be interpreted as if such provision were so excluded and
(iii) the balance of this Agreement shall be enforceable in accordance with its
terms. This Agreement and all acts and transactions pursuant hereto and the
rights and obligations of the parties hereto shall be governed, construed and
interpreted in accordance with the laws of the State of California, without
giving effect to principles of conflicts of law.
11.    No Rights as Employee, Director or Consultant. Nothing in this Agreement
shall affect in any manner whatsoever the right or power of the Company, or a
Parent or Subsidiary of the Company, to terminate Participant’s service, for any
reason, with or without cause.
By your signature and the signature of the Company’s representative on the
Notice, Participant and the Company agree that this RSU is granted under and
governed by the terms and conditions of the Plan, the Notice and this Agreement.
Participant has reviewed the Plan, the Notice and this Agreement in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Agreement, and fully understands all provisions of the Plan, the
Notice and this Agreement. Participant hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions relating to the Plan, the Notice and this Agreement. Participant
further agrees to notify the Company upon any change in Participant’s residence
address.



